DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.

EXAMINER'S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Attorney Bruce D. George on 5/5/2022.

The application has been amended as follows: 

 (Currently Amended) A coffee machine (1) comprising: 
 	a controller, 
	a boiler for heating a flow of infusion water, 
	a movable infusion unit (3) that comprises a carriage (15), an open infusion chamber (4) connected to a dispensing line (6) for dispensing the coffee infusion, and an ejection piston (9) slidably supported in the infusion chamber (4), 
	a supply line (5) for supplying said flow of infusion water to the infusion unit (3), 
	a 
	a single endless screw (19) driven by a single driving motor, the single endless screw (19) engaging the movable infusion unit (3) via the carriage (15),  
	said controller being programmed to: 
subject said infusion unit (3), prior to execution of an infusion process, to a first course of translational movement for closure of the infusion chamber (4) by the closing piston (8), the first course of translational movement being implemented by the infusion unit (3) engagingly communicating with the single endless screw (19) driven in a first direction of rotation by the single driving motor, where a length of the first course of translational movement, and therefore a subsequent volume of the closed infusion chamber (4), is configured to be variable, where the length of the first course of translational movement is provided by a control of the first driving motor;  
subject said infusion chamber (4) together with said ejection piston (9) housed therein, or only said ejection piston (9), following execution of the infusion process, to a second course of translational movement, in the same direction as the first course of translational movement, for compression and drying of a load of spent coffee grounds (33) against the closing piston (8) and drainage of the liquid contained therein, the second course of translational movement being implemented by the infusion unit (3) engagingly communicating with the single endless screw (19) driven in the first direction of rotation by the single driving motor, wherein a length of the second course of translational movement, and therefore a subsequent volume of the closed infusion chamber (4), and a degree to which the length of the second course of translational movement involves said infusion chamber (4) together with said ejection piston (9) housed therein, or only said ejection piston (9), is configured to be variable, thereby varying a compression, or squeezing, force on the load of spent coffee grounds (33) in the infusion chamber (4), where the length of the second course of translational movement is provided by the control of the first driving motor; and 
subject said infusion unit (3), following execution of the compression and drying of the load of spent coffee grounds (33), to a third course of translational movement, in a direction opposite the first and the second course of translational movement, to disengage the infusion chamber (4) from the closing piston (8), the third course of translational movement being implemented by the infusion unit (3) engagingly communicating with the single endless screw (19) driven in a second, opposite direction of rotation by the single driving motor, where a length of the third course of translational movement is provided by the control of the first driving motor; 
	where, during the third course of translational movement of the infusion unit (3), a linkage (16), moving with and supported by the carriage (15), is activated, upon interaction of the linkage (16) with one or more cams (17, 18) of the coffee machine (1), to slidably translate the ejection piston (9) from a bottom (4b) portion, to a top, access mouth (4c) portion, of the infusion chamber (4);  
	where the linkage (16) comprises rack and pinion gearing, the rack and pinion gearing including a toothed rack (27), afforded on a rod (13) of the ejection piston (9), and one or more levers (20, 24), each pivoted to the carriage (15), and each having one or more toothed arcs (22, 23, 26) thereon; where interaction of the one or more levers (20, 24) with the one or more cams (17, 18) results in toothed arc (26) communication with the toothed rack (27) to slidably translate the ejection piston (9), in a translational direction opposite that of the infusion unit (4) during the third course of translational movement, from the bottom (4b) portion, to the top, access mouth (4c) portion, of the infusion chamber (4), whereby the ejection piston (9), during slidable translation, brings the load of spent coffee grounds from the bottom (4b) portion, to a level of the top, access mouth (4c) portion, of the infusion chamber (4). 
	
2. 	(Canceled).

4. 	(Canceled).

5. 	(Canceled).

6. 	(Canceled).

7. 	(Canceled).

8.	(Canceled).

9. 	(Canceled).

11. 	(Canceled).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record to include newly cited art Raffaello (US 2007/0227363 A1) and DeLonghi (CN 101877981 B) which provide a coffee pressing systems driven by a rack (Raffaello Fig-1A, rack 41/42) and a coffee pressing system having a third course of movement driven by a cam system motivated by an endless screw (DeLonghi see translative movement of Fig-2-3-5-6, endless screw 17 providing driving force, cam 49 contacting/driving ejection piston 29 via gear 43 with lever 31), neither alone or in combination anticipate a coffee machine wherein a coffee grounds pressing system is configured to have a third course of movement of an endless screw drive which occurs in a direction opposite from a first of two courses of movement of said endless screw drive, wherein all courses of movement of said endless screw drive engage with a carriage, the carriage surrounding an ejection piston within an infusion unit, whereby on the third course of movement at least one cam engages to a toothed arc which in turn engages a toothed rack that slidably translates the ejection piston towards a top access mouth of the infusion unit. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Spencer H. Kirkwood/Examiner, Art Unit 3761 

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761